Title: To James Madison from L. De Sax, 10 December 1808
From: De Sax, L.
To: Madison, James



Monsieur,
10 December 1808

Une famille Née Dans l’oppulence, et Réduite par la Suite  de la  par  les plus grandes Détresses,  á dans une  afin d’obtenir les Secours, dont elle a Besoin pour travailler, et pouvoir Sûbvenir aux besoins De cette même famille, qui ayant absolûment tout véndûe Ne possede plus rien.  La Répûtation dont Vous jouissez , La place que Vous Occûpez, L’hûmaniter que Vous illegible> Manifester en divers occâsion, Sont pour moi,  Garantie que mon Espoir ne sera pas trompée.
Si Vous Êtes Pere, Monsieur, vous Sentirez bien mieux Qu’un autre 
Dans Un Pays Etranger, et don’t elle n’entend pas  entoure D’Enfants Malheûreux, m’nant  De  leurs Educations , et ne pouvant pas même Satisfaire Leurs Besoins Journalliers. Scene Déchirante Que ne peut être Senties que par des Âmes Sensible, Comme la Vôtre, Nobles et Généreûse, faites pour 
Que forment pour vous cette famille Infortunée, mais Respéctable, que Dieu, Vous présérve Des málheurs Que L’accablent, Qu’il Vous comble de ses Bienfaits, Qu’il vous accorde une parfaite Santé, et Vous fasse Réûssir dans toutes Vos Entreprises.  De Grace, Monsieur, aidez moy, tendez moy une main Sécourrable, en me procûrant les moyens de travailler, á Elever une Maison D’éducation, qui m’est offerte, ce qui me Serait trés avantageuse ainsy qu’á ma famille.  Je ne puis la former Sans les moyens Nécessaire.  Daignez Je vous en prie  Santé Déja  J’ay L’honneur D’être votre  La considération et Respect, Votre humble Obte Servante

H. L. de Sax

